EXHIBIT 10.19 AMENDMENT TO THE 2004 GETTY REALTY CORP. OMNIBUS INCENTIVE
COMPENSATION PLAN DATED DECEMBER 31, 2008.

 

AMENDMENT TO

GETTY REALTY CORP.

2004 OMNIBUS INCENTIVE COMPENSATION PLAN

 

WHEREAS, Section 8.2 of the Getty Realty Corp. 2004 Omnibus Incentive
Compensation Plan (the “Plan”), authorizes the Administrator to amend the Plan
at any time and Section 7.1 authorizes the Administrator to amend any Award
Agreement under the Plan; and

WHEREAS, the Board of Directors (the “Board”) of Getty Realty Corp., a Maryland
corporation (the “Corporation”), pursuant to the powers reserved to it under
Section 7.1 of the Plan to take actions on behalf of the Administrator, now
finds it desirable and in the best interest of the Corporation and the holders
of outstanding Awards under the Plan to amend the Plan and the outstanding Award
Agreements to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and having determined that such amendment may be adopted
without approval by the Corporation’s shareholder.

NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 2009, as
follows:

1.         The definition of “Termination of Employment” set forth at Section
1.32 of the Plan, is amended to read as follows (revisions are marked):

“1.32.  “Termination of Employment” shall mean the time when the
employee-employer relationship between a Holder and the Company or any
Subsidiary is terminated for any reason, with or without cause, including, but
not by way of limitation, a termination by resignation, discharge, death,
disability (within the meaning of Section 409A(a)(2)(C) of the Code), Retirement
or Early Retirement; but excluding (a) terminations where there is a
simultaneous reemployment or continuing employment of a Holder by the Company or
any Subsidiary, (b) at the discretion of the Administrator, terminations which
result in a temporary severance of the employee-employer relationship, and (c)
at the discretion of the Administrator, terminations which are followed by the
simultaneous establishment of a consulting relationship by the Company or a
Subsidiary with the former employee; provided, however, that for purposes of any
payment under or settlement of any Award where such payment or settlement
constitutes deferred compensation within the meaning of Section 409A of the
Code, Termination of Employment shall have the same meaning as “separation from
service” under Section 409A of the Code. The Administrator, in its absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Employment, including, but not by way of limitation, the question
of whether a Termination of Employment resulted from a

 

--------------------------------------------------------------------------------



discharge for good cause, and all questions of whether a particular leave of
absence constitutes a Termination of Employment.”

 

2.

The following new Section 8.3(g) is added to the Plan:

“(g)     The Administrator shall ensure that any action taken pursuant to
Section 8.3(a) through 8.3(f) with respect to any Award that is subject to the
provisions of Section 409A of the Code shall comply with the provisions of
Section 409A of the Code.”

 

3.

The following new Section 8.11 is added to the Plan:

“8.11   409A Savings Clause. The Plan and all Awards granted hereunder are
intended to comply with, or otherwise be exempt from, Section 409A of the Code.
The Plan and all Awards shall be administered, interpreted, and construed in a
manner consistent with Section 409A of the Code. Should any provision of the
Plan, any Award Agreement, or any other agreement or arrangement contemplated by
the Plan be found not to comply with, or otherwise be exempt from, the
provisions of Section 409A of the Code, such provision shall be modified and
given effect (retroactively if necessary), in the sole discretion of the
Administrator, and without the consent of the Holder of the Award, in such
manner as the Administrator determines to be necessary or appropriate to comply
with, or to effectuate an exemption from, Section 409A of the Code. If the
Company or Administrator by its operation of the Plan or an Award Agreement and
by no fault of the Holder causes an Award to fail to meet the requirements of
paragraphs (2), (3) or (4) of Section 409A(a) of the Code to the extent that
Section 409A of the Code applies to such Award, the Company shall reimburse the
Holder for interest and additional tax payable with respect to previously
deferred compensation as provided in Section 409A(a)(1)(B) of the Code incurred
by the Holder including a tax “gross-up” on such reimbursement. Any such
reimbursement and tax gross-up payment shall be calculated in good faith by the
Administrator and shall be paid by the end of the Holder’s taxable year next
following the Holder’s taxable year in which the related taxes are remitted to
the taxing authority.

 

Notwithstanding anything in the Plan to the contrary, in no event shall the
Administrator exercise its discretion to accelerate the payment or settlement of
an Award where such payment or settlement constitutes deferred compensation
within the meaning of Section 409A of the Code unless and to the extent that
such accelerated payment or settlement is permissible under Treasury Regulation
1.409A-3(j)(4) or any successor provision.”

 

--------------------------------------------------------------------------------



4.         The foregoing amended provisions of the Plan shall be construed and
interpreted as amended terms and provisions of all Award Agreements outstanding
under the Plan as of January 1, 2009, and shall be binding upon the Corporation
as if such terms were incorporated into the Award Agreements.

 

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed by
its duly authorized officer this 31st day of December, 2008.

 

 

 

 

GETTY REALTY CORP.

 

 

 

By:

/s/ Leo Liebowitz

 

 

--------------------------------------------------------------------------------

 

 

Leo Liebowitz

 

 

Chairman and Chief Executive Officer


--------------------------------------------------------------------------------